Citation Nr: 9935030	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-12 441	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right lower extremity injury, to include of the knee, ankle, 
and foot.

2.  Entitlement to service connection for residuals of a 
nasal fracture.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
REMAND

The veteran served on active duty from September 1954 to 
September 1957.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  At his October 1999 hearing before 
the undersigned at the RO in October 1999, the veteran 
withdrew the issue of entitlement to service connection for 
psychiatric disability secondary to a concussion, and a 
written statement to this effect was associated with the 
claims file at the end of the hearing.  Consequently, the 
issue of entitlement to service connection for psychiatric 
disability secondary to a concussion is not part of the 
veteran's appeal.

At his personal hearing, the veteran submitted a photograph, 
which he maintains was taken in service, of him with a right 
leg cast from the knee to just below the toes; it was 
contended on behalf of the veteran at the hearing that the 
photograph also shows evidence of trauma to the nose.  The RO 
has not had an opportunity to readjudicate the veteran's 
claim in light of this evidence, nor has the veteran waived 
his right to have this evidence initially considered by the 
RO.  38 C.F.R. § 20.1304(c) (1999).

The Board also notes that although the veteran submitted a 
notice of disagreement in September 1998 to the August 1998 
rating decision which denied service connection for post-
traumatic stress disorder (PTSD), no statement of the case on 
this issue is of record.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to the issues on appeal.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  After the above, the RO should 
arrange for a VA examination of the 
veteran by a physician with appropriate 
expertise to determine the nature, 
severity, and etiology of all current 
right lower extremity disabilities, to 
include of the knee, ankle, and foot, and 
any nasal disability due to trauma.  The 
claims folder, including the photograph 
submitted at the October 1999 hearing and 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  With respect to each 
currently present right lower extremity 
and nasal disorder found, the examiner 
should provide an opinion based upon the 
examination results and a review of the 
evidence of record as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service 
trauma.  The rationale for all opinions 
expressed should also be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues of 
entitlement to service connection for 
residuals of a right lower extremity 
injury, to include of the knee, ankle, 
and foot, and entitlement to service 
connection for residuals of a nasal 
fracture.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

5.  The veteran should also be provided 
with a statement of the case on the issue 
of entitlement to service connection for 
PTSD.  He should be informed of the 
requirements to perfect an appeal with 
respect to this issue.

Thereafter, the case should be forwarded to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 




expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



